Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-29 of Z. Lu et al., US 17/259,282 (Jul. 22,2019) are pending.  

Election/Restrictions

Applicant's election of Group (I), claims 1-10, with traverse in the Reply to Restriction Requirement filed on May 22, 2022, is acknowledged.  Claims 11-29 to the non-elected invention of Groups (II)-(III) are withdrawn from consideration pursuant to 37 CFR 1.142(b).  

Applicant’s Traversal

Applicant traverses on the grounds that  Z. Lu et al., 21 Green Chemistry, 2224-2228 (Dec. 26, 2018) (“Lu”) is not prior art because all of the inventors are authors on Lu. As such, Lu et al. 2018 falls under the exception of 35 U.S.C. § 102 (b)(l). Applicant concludes that the Restriction Requirement cannot use Lu to establish lack of inventive step or lack of novelty.  This argument is not persuasive because Lu names inventors in addition to the Application, thus a Declaration is required in order for the exception to apply.  MPEP § 717(I)/(III).  This is discussed in more detail below in the § 102 rejection over Lu.  

Applicant further argues that there is no serious burden in searching the Groups together, given especially the related nature of the claims.  This argument is not considered persuasive because the instant restriction was issued under the unity-of-invention rules governing restriction in international applications under 35 U.S.C. 371 (see MPEP § 802; MPEP § 1893.03(d); 37 CFR § 1.499), therefore MPEP 803 cited by Applicant does not apply in the instant case.  Under the applicable rules there is no requirement of a serious search burden.  The instant Application is an international application entering the National Stage under 35 U.S.C. 371.  Under the rules governing multiple inventions under 35 U.S.C. 371 (see MPEP § 1893.03(d)), an international application should relate to only one invention or, if there is more than one invention, the inclusion of those inventions in one international application is only permitted if all inventions are so linked as to form a single general inventive concept (Rule 13.1).  International Preliminary Examination Under Chapter II Of The PCT, Chapter 10, Unity of Invention, (Oct. 3, 2011).  As such, in the instant case, there is no requirement that the Examiner prove or show a serious search burden.  

Rejections 35 U.S.C. 112(b)

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Pursuant to 35 U.S.C. 112, the claim must apprise one of ordinary skill in the art of its scope so as to provide clear warning to others as to what constitutes infringement. MPEP 2173.02(II); Solomon v. Kimberly-Clark Corp., 216 F.3d 1372, 1379, 55 USPQ2d 1279, 1283 (Fed. Cir. 2000).  The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention.  MPEP § 2173.05(a).  


Claims 1-10 Are Unclear Regarding variable x within xHF

Claims 1-10 are rejected pursuant to 35 U.S.C. 112, as indefinite because the scope/meaning of the claim 1 recitation of variable x within xHF is unclear, particularly where claim 1 further recites “x is 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, or 25”.  Claim 1 recites no units regarding variable x.  The specification does not provide guidance regarding what units define variable x.  Fig. 1 of the specification depicts the following:  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


However, it is not clear from the specification whether variable n in Fig. 1 corresponds to subject variable x.  Further, specific embodiments of the specification cannot be imported into the claims, particularly where the subject claim limitation is broader than the embodiment.  MPEP § 2111.01(II). Still further, the specification provides no guidance as to the numerical value of n of Fig. 1.  

In view of the lack of specification guidance, x is subject to multiple alternative meanings.  

First, interpreting x as the total number of molecules of HF in the resin-anion does not make sense in view of the macro nature of a resin-anion, or with the methods of synthesis disclosed in the specification, or with respect to Fig. 1.  See specification at “Section 2. Examples of preparation of Resin-HF complex” (pages 23-24).  

Interpreting x as the number of equivalents HF per equivalent ionic complex in the “resin-anion” with respect to the total number of ionic complexes in the resin (e.g., per equivalent of N+(CH3)3/HO-S(O)2-O- in Fig. 1) is reasonable because it tends to comport with claim 4 (wherein x is 5, 10, or 15) and Table 1 of the specification (see page 41) which recites 5, 10, and 15 equivalents of HF were employed in the synthetic process.  Under this interpretation x number of equivalents of HF is complexed per equivalent ionic complex in the “resin-anion” irrespective of how many HF molecules are complexed at each individual anionic site.  Thus, some ionic complexes may contain five molecules of HF where as others may contain a different number or be un-complexed, the only requirement being that x number total equivalents of HF is employed.  

However, in an alternative reasonable interpretation, x in claim 1 is interpreted as synonymous with n of Fig. 1.  Under this alternative interpretation each individual ionic complex within the resin-anion is complexed with x molecules of HF.  This is different than a interpreting x as above the total number of equivalents HF per equivalent ionic complex.  For example, an anion exchange resin having only one HF-complexed site (where x is 1 -25) would meet the subject claim limitation.  

Because variable x within xHF is subject to multiple reasonably alternative interpretations, claims 1-10 are indefinite pursuant to § 112.  


Claim Rejections - 35 USC § 102 (AIA )

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

§ 102(a)(1) Rejection over Z. Lu et al., 21 Green Chemistry, 2224-2228 (Dec. 26, 2018) (“Lu”)

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Z. Lu et al., 21 Green Chemistry, 2224-2228 (Dec. 26, 2018) (“Lu”).  

The effective filing date of the claims is July 22, 2019.  The effective filing date of a claimed invention is determined on a claim-by-claim basis.  MPEP § 2152.01.  Instant claims 1-29 are not entitled to the priority dates of either of US 62/775,718 (Dec. 5, 2018) or US 62/702,173 (Jul. 23, 2018) because they are not fully supported therein pursuant to § 112.  For example, the priority documents do not, pursuant to § 112, support the claim 1 recitation of “BzO-, AcO-, H2PO4-, HPO42-, PO43-, MeSO3-, NO3-, ReO4-, CF3SO3-, ClO4-, or CF3(CF2)3SO3-“ as anions of the anion exchange resin.  MPEP § 211.05(A).  The priority documents only disclose HSO4- as an exchange resin anion.  

Lu is effective prior art under 35 USC § 102(a)(1) because Lu’s publication date of Dec. 26, 2018 is before the instant effective filing date of July 22, 2019 and Lu names additional inventors.  MPEP § 717(I)/(III).  The instant applications’ effective filing date is less than one year before Lu’s publication date and Lu and the instant application have common inventors/authors.  As such, Applicant may consider an exception under 35 U.S.C. 102(b)(1)(A) to overcome this rejection by a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35 U.S.C. 102(a)(1).  MPEP § 717(I)/(III).  Alternatively, applicant may rely on the exception under 35 U.S.C. 102(b)(1)(B) by providing evidence of a prior public disclosure via an affidavit or declaration under  37 CFR 1.130(b). MPEP § 717(I)/(III).  

Lu discloses a solid anhydrous hydrogen fluoride equivalent was prepared by mixing HF gas with an inexpensive anion exchange resin (A26-HF, HF content 30% wt/wt).  Lu at Abstract.  Lu discloses preparation by treating an ion exchange resin with a slight excess of aqueous sulfuric acid to substitute the original anion in the resin with HSO4- then and complexing with anhydrous hydrogen fluoride to furnish the ion exchange resin supported HF reagent.   Lu at page 225, col. 1; Lu at pages S2-S3.  


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Lu at page 2225, Scheme 1.  Lu teaches that the HF exchange was conducted with 5, 10 or 15 equivalents of HF.  Lu at page 2225, col. 2, Table 1.  Lu does not define or otherwise discuss the meaning of variable n within (HF)n in above Lu Scheme 1.  Presumably, variable n within (HF)n indicates that one or more HF molecules are complexed at each (N+(CH3)3/HO-S(O)2-O- site.  The Lu A26-HF resin meets each and every limitation of claim 1-10, where n within (HF)n of A26-HF corresponds to claim 1 variable x within xHF.  Lu’s variable n inherently meets the claim 1 limitation of “x is 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, or 25” (as well as the narrower claim 3, 4 and 7 ranges for x, because the Lu prior art product A26-HF is prepared in exactly the same manner as taught in the specification.  MPEP § 2112(III)/(IV) (compare Lu procedure (Lu pages S2-S3) with the specification procedure “Section 2. Examples of preparation of Resin-HF complex” (specification pages 23-24).  As such, Lu clearly meets each and every limitation of claims 1-7.  Regarding claims 8-10, Lu’s procedure for preparing A26-HF necessarily involves its composition in solvents listed in claim 9.  Lu pages S2-S3; Lu at page 2225, Table 1.  As such, Lu anticipates claims 1-10.  


Subject Matter Free of the Art of Record

Should Applicant overcome rejection over Lu, claims 1-10 are otherwise free of the art of record.  The closest art of record is S. Colonna et al., J. Chem. Soc., Perkin Trans. I, 2248-2252 (1979).  Colonna teaches hydrogen fluoride complexed on Amberlite IRA 900 (la) and Amberlyst-A 26 (lb) anion exchange resins for use in fluorination reactions (nucleophilic addition of fluoride).  Colonna at page 2248 col. 1.  Colonna teaches preparation by first exchanging the resin with hydroxide (treatment with strongly basic NaOH) followed by addition of HF to the hydroxide exchanged resin.  Colonna at page 2250 col. 2.  Colonna differs from claim 1 in that the anion is hydroxide.  In contrast to Colonna’s preparation, the specification teaches that the claimed resin is prepared by first ion exchanging the resin with an acid (e.g. sulfuric acid) to protonate the resin, followed by HF addition to the protonated resin.  Specification at pages 23-24.  The anions listed in claim 1 are all conjugate bases of acids (thus only very weakly basic) , whereas the hydroxide anion of Colonna is strongly basic.  Neither Colonna nor Colonna in combination with secondary art of record motivates one of ordinary skill to substitute Colonna’s strongly basic hydroxide ion with the very weakly basic anions as presently claimed, then add hydrogen fluoride to the exchanged resin, so as to arrive at a claimed resin.   

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622